DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Election/Restrictions
Applicant’s election without traverse of Group I of claims 1-13 in the reply filed on 12/18/2020 is acknowledged.
Information Disclosure Statement
	The information disclosure statements (IDS) submitted on 6/24/2019 and 10/21/2019 are being considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the interspace" in line 10.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 10, 12, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okamoto (WO2010021138).
Regarding claim 1 (Original) Okamoto discloses a tuft picker comprising a first part (Figure 12 Item 40 top of page) and a second part (Figure 12 Item 40 bottom of page) spaced by a distance (Item 40), wherein each of the first part and the second part comprises a working surface (Items 35a) including at least one picker eye having an opening in the working surface (Item 47)
wherein the opening of the first part and the opening of the second part (are located at identical positions at the working surfaces and are spaced by the distance (Figure 11), thereby forming a picker eye volume (Item B) comprising the picker eye from the first part and the picker eye from the second part and the interspace in between; and 
a cover tool (Item 38) located between the first part and the second part, wherein the cover tool comprises a hook (Item 38a) connected by a spacer to a main body (Examiner Annotated Drawing A), wherein the hook comprises a first surface and a second surface (33), wherein the first surface corresponds to the working surfaces at the openings and 


    PNG
    media_image1.png
    260
    282
    media_image1.png
    Greyscale

Examiner Annotated Drawing A
Regarding claim 2 (Original) Okamoto discloses the tuft picker of claim 1, wherein a part of the main body is located inside the picker eye volume in the first position of the cover tool and wherein the part is removed from the picker eye volume (45) at least partially by transferring the cover tool from its first position into its second position (Figure 11).  
Regarding claim 3 (Original) Okamoto discloses the tuft picker of claim 2, wherein the volume of the picker eye volume which is covered by the part of the main body in the first position of the cover tool is identical or larger than the volume covered by the hook in the second position of the cover tool (Figure 11, the volume. Item 11, doesn’t change).  
Regarding claim 10 (Original) Okamoto discloses the tuft picker of claim 1, wherein the picker eyes are in the form of a circle or an oval (Figure 11).  
Regarding claim 12 (Original) Okamoto discloses the tuft picker of claim 1, wherein the tuft picker is structured and configured to oscillate along a part of a circular arc from a starting position to a reversal point, wherein the cover tool is transferred from its first position into its second position before the tuft picker reaches the reversal point (Figure 11).  
Regarding claim 13 (Original) Okamoto discloses the tuft picker of claim 12, wherein the cover tool stays in its second position during the tuft picker oscillating back into its starting position (Figure 11).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 7, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto (WO2010021138).
Regarding claim 4 (Original) Okamoto discloses the tuft picker of claim 1, wherein the first surface of the hook is adapted to transfer objects to be located inside the picker eye volume deeper into the volume (Translation Lines 417-419 “ a hook portion 38a for pressing the hair bundle B toward the inside of the holding groove 35a is provided on one end side of the holder 38 facing the outside from the storage groove 40”) and thereby out of the building lines of the working surfaces at the openings of the picker eyes, preferably the second surface is chamfered from the end to a spacer (Figure 11 shows the second surface chamfered). 
Okamoto fails to explicitly disclose wherein an end of the hook is rounded.  (It just shows a pointed end without any discussion about the degree of sharpness).  It would have been 
Regarding claim 5 (Original) Okamoto discloses the tuft picker of claim 4.  Okamoto fails to explicitly disclose wherein a width of the hook increases from the end to the spacer from about 0.01 mm to about 0.1 mm at the end to about 0.1 mm to about 5 mm at the spacer. (As shown in Figure 11, the hook increases in width as it approaches the spacer.  No dimensions are given and drawings cannot be relied upon).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to change the with dimensions of the hook to increase from the end to the spacer from about 0.01 mm to about 0.1 mm at the end to about 0.1 mm to about 5 mm at the spacer.  Since a change in size involves only routine skill in the art (see MPEP 2144.04).  Further, in Paragraph [0056] there is no criticality given to these dimensions.  
Regarding claim 7 (Original) Okamoto discloses the tuft picker of claim 1, wherein the working surfaces of the first part and the second part of the tuft picker comprise a circular arc (Figure 11) having a curvature diameter.  Okamoto fails to explicitly disclose wherein the curvature diameter being in the range from 20 mm to 200 mm.  (Lines 221 of translation discloses the diameter being 10mm).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the diameter of the circular arc to the range of 20mm to 200mm. Since a change in size involves only routine skill in the art (see MPEP 2144.04).  Doing so would change the volume of bristles being dispensed per tuft, 
Regarding claim 11 (Original) Okamoto discloses the tuft picker of claim 1.  Okamoto fails to explicitly disclose wherein the picker eyes have a form of an oval having a width from about 1 mm to about 8 mm and a depth from about 0.4 mm to about 4 mm. (Its disclosed that they are 10mm diameter openings).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the shape of the picker eyes to be oval having a width from about 1 mm to about 8 mm and a depth from about 0.4 mm to about 4 mm.  Since a change in size/shape is involves only routine skill in the art (see MPEP 2144.04).  Doing so would change the volume of bristles being dispensed per tuft, which would be beneficial for different types of brushes or diameters of bristles.  Further in Paragraph [0057] no criticality is given for the particular range of diameters.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Okamoto (WO2010021138) in view of Kawaguchi (US Patent 4,174,029).
Regarding claim 6 (Original) Okamoto discloses the tuft picker of claim 1.  Okamoto fails to explicitly disclose wherein the second surface of the hook comprises a protuberance formed on the second surface (discussed above).  
Kawaguchi teaches wherein the second surface of the hook comprises a protuberance formed on the second surface (Examiner Annotated Drawing B).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to change the shape of the hook of Okamoto to incorporate the protuberance as taught by Kawaguchi.  Doing so would aid in loading/unloading process by ensuring the bristles are held properly between the two parts.

    PNG
    media_image2.png
    213
    175
    media_image2.png
    Greyscale

Examiner Annotated Drawing B
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto (WO2010021138) in view of Boucherie (US Patent Publication 2004/0164604).
Regarding claim 8 (Original) Okamoto discloses the tuft picker of claim 1.  Okamoto fails to explicitly disclose wherein the openings of the picker eyes are smaller than a width of the picker eyes, wherein at least one protrusion protrudes into the openings at the side of the openings where the end of the hook is located in the second position of the cover tool.  
Boucherie teaches wherein the openings of the picker eyes are smaller than a width of the picker eyes (the center of Item 6 is at a smaller diameter than the diameter of Item 4), wherein at least one protrusion protrudes into the openings at the side of the openings where the end of the hook is located in the second position of the cover tool (Examiner Annotated Drawing C).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to change the shape of the picker eye of Okamoto, as taught by Boucherie.  The shape of the picker eye can correlate to the type/shape of bristle bundle (Paragraph [0054]).  

    PNG
    media_image3.png
    463
    533
    media_image3.png
    Greyscale

Examiner Annotated Drawing C
Regarding claim 9 (Original) Okamoto in view of Boucherie discloses the tuft picker of claim 8, wherein the end of the hook corresponds to the at least one protrusion, wherein the end of the hook comprises a negative/opposite form of the at least one protrusion (Okamoto, Figure 11, the hook traverses the outer end of Item 35).  
The interpretation of “negative/opposite” is for the hook to be a similar shape and on the opposite end of the protrusion.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R RODGERS whose telephone number is (313)446-4849.  The examiner can normally be reached on Monday thru Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS RAYMOND RODGERS/Examiner, Art Unit 3723         

/LAURA C GUIDOTTI/Primary Examiner, Art Unit 3723